Citation Nr: 0200771	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  99-07 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for the service connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1972.

This appeal arises from a July 1998 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is productive of incapacitating 
symptoms resulting in total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, Diagnostic Code 
9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

On VA psychiatric examination in May 1998, it was noted that 
the veteran was divorced from his second wife.  He reported 
having ongoing difficulties with relationships and 
occupational problems.  The veteran was receiving ongoing VA 
outpatient group therapy.  He was also followed by a VA 
social worker.  He owned 2 businesses but had minimal 
involvement in them.  He estimated spending 12 hours per week 
in business related activities.  The veteran was unable to 
concentrate for more than a couple of hours at time and he 
found it very difficult to interact with others.  It was 
clear that he would be totally unable to work for anyone 
else.  The veteran had hired an outside consultant to manage 
business issues.  

The veteran complained of persistence sleep disturbance and 
intrusive thoughts about Vietnam.  He was unable to sleep for 
more than a maximum of 5 hours per night.  He would wake up 
at night and inspect his home for noises.  He suffered from 
nightmares at least every 3 to 4 days.  The veteran did not 
have any close friends.  He did not trust women and he was 
guarded with other people.  He had feelings of depression and 
he suffered from exaggerated startle response.  He suffered 
from daily anger and tension.  The veteran suffered from 
suicidal ideation about once a month, but he would discuss 
this with treatment providers. 

The veteran arrived promptly for the evaluation.  He was 
casually dressed but neat and clean.  He was alert and well 
oriented.  The veteran was angry from the onset of the 
evaluation and he expressed frustration with the claims 
process.  At times, the veteran's anger would consume his 
thinking.  He appeared very tense.  The veteran had marked 
difficulty staying asleep.  He was irritable, had poor 
concentration, and was hypervigilent with startle response 
which made it difficult for him in social situations.  He 
also had symptoms of depressions with sadness and crying.  
The diagnosis was PTSD and a Global Assessment of Functioning 
(GAF) score of 37 was assigned.

A November 1998 statement from Systemic Perspectives 
indicates that the veteran had been treated since 1990 for 
PTSD.  PTSD caused serious depression for the veteran which 
often resulted in strong suicidal ideations.  The veteran had 
divorced for the third time and his ability to sustain his 
business had diminished.  Intrusive and recurring thoughts, 
angry outbursts, disrupted sleep, concentration disturbance 
and suicidal ideation made it unlikely that the veteran was 
employable.  The veteran's long history of being in business 
enabled him to continue at a reduced level by transferring 
business and using consultants.  

The veteran testified at a December 1998 hearing at the RO 
that psychoneurotic symptoms interfered with his business; 
that he was unable to maintain a solid relationship; that he 
had recently divorced for the third time; and that he was 
undergoing group and private therapy.

In a December 1999 statement from Systemic Perspectives it 
was indicated that the veteran had been very diligent and 
conscientious with his treatment, but that his condition 
appeared to be chronic and permanent.  It was opined that the 
veteran had reached a point where he would be unable to 
provide income for himself.  

On VA psychiatric examination in November 2000, the veteran 
reported having financial reversals and doing nothing 
socially.  The veteran suffered from poor sleep and had 
flashbacks once a day.  He attended an AA program twice 
weekly.  The veteran denied any hospitalization since his 
last examination.  He was receiving individual therapy once a 
month and group therapy on a weekly basis.  He was also 
followed by a physician who administered a course of 
psychotropic medications.  On examination, the veteran was in 
no acute distress and he was dressed in casual clothing.  
Affect was one of heightened irritability and anger.  The 
veteran appeared to be somewhat depressed.  The veteran was 
alert and oriented in three spheres.  The diagnosis was PTSD 
and a GAF score of 40 was assigned.  It was noted that the 
veteran was an extraordinarily angry individual.  He appeared 
to be adhering to his treatment regimen.  

Also of record are VA outpatient treatment records which 
corroborate the findings explicated in the VA rating 
examinations.





II.  Analysis

Service connection is in effect for PTSD, evaluated as 70 
percent disabling under DC 9411 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part. 4.  The Board is satisfied that 
all relevant facts have been properly developed.  VA 
treatment records have been obtained.  Thus, the record is 
complete and the Board finds that there is no further duty to 
assist the veteran in the development of this claim.  The 
Board also finds that the requirements regarding notice which 
must be provided to the veteran pursuant to the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) have been satisfied by the letters and statements 
of the case which were provided to the veteran and by the RO.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities. 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (a), (b) 
(2001).

The regulations pertaining to rating PTSD are set forth, in 
pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

During the pendency of this claim, the veteran has received 2 
VA psychiatric rating examinations.  The veteran's symptoms 
have included frequent nightmares, intrusive thoughts, 
depression, irritability, mood swings and sleep disturbance.  
The veteran reported that he found it very painful to discuss 
things relating to PTSD and he reported suffering from 
considerable levels of frustration and anger.  These symptoms 
have continued despite the fact that the medical records show 
that the veteran has been compliant with ongoing treatment to 
include group therapy, individual therapy, and being followed 
by a physician who has administered a course of psychotropic 
medications.  A GAF score of 37 was assigned in May 1998 and 
a score of 40 was assigned in November 2000.  

These GAF scores reflect an individual who suffers from major 
impairment in several areas such as work, family relations, 
judgment, thinking or mood; for example, a depressed man who 
avoids friends, neglects family, and is unable to work.  
Numerous VA outpatient treatment records underscore and 
support the level of disability as assessed in the VA rating 
examinations.  

Moreover, statements in November 1998 and December 1999 from 
Systemic Perspectives also conclude that the veteran is 
unable to work due to depression, intrusive thoughts, angry 
outbursts, disrupted sleep, concentration disturbance and 
suicidal ideation.  There is no medical evidence or opinion 
to the contrary.

Based on the frequency, severity and duration of psychiatric 
symptoms, as reflected in the mental health record, the Board 
finds that the veteran's PTSD symptoms more closely 
approximate those for which a 100 percent evaluation is 
warranted.  It is apparent from the record that the veteran 
would have great difficulty in holding a permanent position 
due to the severity of his PTSD symptoms.  This is 
underscored by recent GAF scores of 37 and 40 which reflects 
an individual who is unable to work.  

Accordingly, upon review of the entire record, the Board 
finds that the veteran's symptomatology is productive of 
incapacitating symptoms resulting in total occupational and 
social impairment.  Therefore, after reviewing the clinical 
record and resolving any remaining reasonable doubt in the 
veteran's favor, a 100 percent evaluation is warranted.


ORDER

Entitlement to the assignment of a 100 percent evaluation for 
PTSD is granted, subject to the applicable criteria 
pertaining to the payment of monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

